DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Election/Restrictions
Claims 1, 2, 5-9, 12, 15-17 are allowable. Claim 12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species I-III, as set forth in the Office action mailed on 08/26/2020, is hereby withdrawn and claim 12 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James J. Merrick (RN: 43,801) on 7/29/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 18-20 are canceled.
In claim 1, line 3, change the term of “substrate including” to: --substrate,--. 
In claim 1, line 6, change the term of “region on” to: --region and on--. 
In claim 1, line 11, change the term of “region on” to: --region and on--. 
In claim 1, line 16, change the term of “a planarization layer disposed on” to: --a continuous planarization layer disposed on and covering a top surface of each of--. 
In claim 1, line 17, change the term of “electrode” to: --electrode facing away from the substrate--. 
In claim 1, line 28, change the term of “layer and the planarization layer” to: --layer--. 
In claim 1, lines 29-30, change the term of “layer and the planarization layer” to: --layer--. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a driving transistor disposed in the first region on the substrate and including: a first active layer including a first channel region; a first gate electrode overlapping the first channel region and on the first active layer; a first source or drain electrode disposed on the first gate electrode; a switching transistor disposed in the second region on the substrate and including: a second active layer including a second channel region; a second gate electrode overlapping the second channel region and on the second active layer; a second source or drain electrode disposed on the second gate electrode; a continuous planarization layer disposed on and covering a top surface of each of the first source or drain electrode and the second source or drain electrode facing away from the substrate; a first light absorbing layer disposed on the planarization layer; an organic insulating layer disposed directly on the first light absorbing layer; a sub-pixel structure disposed on the organic insulating layer and including: a lower electrode; a light emitting layer disposed on the lower electrode; and an upper electrode disposed on the light emitting layer; a pixel defining layer disposed between the organic insulating layer and the upper electrode and covering both lateral portions of the lower electrode; a connection pattern disposed between the planarization layer and the first light absorbing layer, wherein the organic insulating layer transmit light incident thereon therethrough the organic insulating layer, wherein the first active layer includes a silicon-based semiconductor, and the second active layer includes a metal-oxide-based semiconductor, and wherein the first active layer, the second active layer, the first gate electrode, and the second gate electrode are disposed on different layers to each other, and the first source or drain electrode and the second source or drain electrode are disposed on a same layer" as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/29/2022